WILDMAN, J.
The two cases, David T. Davies, Jr. v. State ex rel. William H. Scherer, and the case of William H. Scherer v. Arthur H. Rine will be-disposed of in one opinion. The case of David T. Davies, Jr., as auditor of the county, against the State on relation of Scherer is an error proceeding brought in this court to reverse the judgment of the court below rendered in an application on behalf of Scherer, as relator, for a writ of mandamus to compel Davies as county auditor to approve the-appointment of two persons named by Scherer as assistant assessors,. *528■and to deliver to Scherer books and papers pertaining to the office of ■assessor; Mr. Scherer, claiming that he is the assessor of one of the wards or precincts of the city by virtue of his election thereto. The ■other case of Scherer against Bine was instituted in the court below but brought to this court by appeal, and is a suit for an injunction to ■restrain Bine from disturbing Scherer, in the performance of the ■duties of the office as assessor.
We are brought first to a consideration of the question whether or not Scherer, at the time of the institution of these suits, was entitled to claim the office of assessor. He had been duly elected thereto on November 5, 1907, and he attempted to qualify by filing a bond on the nineteenth day of the same month. The statute, Sec. 1518 (Lan. 2995), provides that upon the election of an assessor in any ward or precinct of a municipal corporation, the office shall be considered vacant, in the event of the failure of the person elected to give bond and take the oath of office for one week after his election. By Lan. Rev. Stat. 3025 (B. 1536-3), it is provided:
“When the corporate limits of a city or village become identical with those of a township, all township offices shall be abolished, and the duties thereof shall thereafter be performed by the corresponding officers of the city or village, excepting that justices of the peace and ■constables shall continue to exercise their functions,” etc.
By Rev. Stat. 1739 (Lan. 3251; B. 1536-998), it is provided that certain official bonds in municipalities, including, as we construe the statutes, the bond of the assessor, “shall, upon its approval, be delivered to the city clerk,” who shall file and preserve the same after record. By Rev. Stat. 1738 (Lan. 3249; B. 1536-997), it is provided that such bond shall be approved by the mayor. Bevised Statutes 1718 (B. 1517-1) provides that in municipal corporations divided into wards, an assessor shall be elected in each ward at every annual election. He shall take the same oath, give the same bond and perform the same duties as are provided for township assessors. The section immediately preceding 1517 (Lan. 2994) provides as to the character of the bond to be given by the township assessor, so that the two sections must be read together to determine the duties of the municipal assessor. Be-vised Statutes 1517 and 1518 (Lan. 2994, 2995), to which I have already referred, are carried into the municipal code, and the code has provided for the amount of the bond to be given.
On April 8, 1907, of the year after Scherer’s election, an official •oath was taken by him, and on the thirteenth the city council undertook to pass a resolution approving his bond, and the mayor undertook *529to approve the act of the council, the bond having been fixed at $1,000. There was never any approval of Scherer’s bond by the mayor. He did nothing, so far as the record discloses to us, but approve the resolution of the council.
By Rev. Stat. 1740 (Lan. 3252; B. 1536-999), it is provided that,
“The council may declare vacant the office of any person elected or appointed to an office, who shall fail to take the oaths required in section 1737 [Lan. 3248; B. 1536-996], or to give any bond required of him, within ten days after he has been notified of his appointment, or election, or obligation to give a new or additional bond, as the case may be.”
This seems to have application to bonds generally, but by the section to which reference has already been made, Rev. Stat. 1518 (Lan. 2995), specific provision is made with reference to assessors, and it is provided, in effect, that as to this office, perhaps because of the need of filling it speedily after the election, the office of assessor shall be considered vacant, without waiting for the council to declare it so. The legislature probably made this enactment in view of the conditions existing, of a legislative character, as to the time of election, when the enactment was made; but they have permitted Rev. Stat. 1518 (Lan. 2995) to remain in force notwithstanding the subsequent changes as to the time of holding municipal elections.
A deputy auditor, Mr. Otto Sanzenbacher, attempted to approve the bond of Scherer, but we are quite clear in our view that the approval of an official bond is an act requiring such judgment of the officer attempting to exercise such approval that it cannot be done by a merely ministerial officer, and we do not think that a deputy auditor is clothed with, the power attempted here to be exercised. The same thing is true as to the appointment of assistants. It is an authority given to the assessor. The assessor names the assistants, and the. appointment is to be exercised or approved by the auditor, and it is a power which he could not delegate to another.
Now, coming directly to the question based upon the legislative •enactments to which I have referred, and the view which I have expressed as that of the court, whether or not Mr. Scherer, at the time of the institution of these proceedings, was the legally appointed and qualified assessor, or/in other words, whether he was the de jure officer, I desire to cite certain authorities which seem to me decisive of the question. I have before me the ease of the State v. Matheny, 7 Kan. 327, in which it is held that the failure of a county clerk-elect to *530áfiPlfiS teWoSffldaa^Wná^Mto^iieljgéftKífyS'Éeagufei- %$fcafiP«SBai# áSysom¥ÍItKéíícó5tómíenfém'í^|3M0t¿m>^fbF>’wafi%K£®í%a§Wel%m&a; VífcaBSs Wéss íñdsiaté^Fmmk^'mmr' qaoapí® 514], decided in 1905. it was held: .iioxxuoo mif io xioif
. ap-Ipbmt'éd rit5:,íSí{y ídífic^3 &Tfi§P fié^ébr-tN h^V-his ’-miPíTOS^^éeuted á^íPSVda^fig pfftüM ^iaw/^áddídfileaw'fóV <*fed^<£9fci«íifi[»tlfc fea^dlffii|OT4)^ff'ñi^T?á'8t,0'Íiis0oáfe!e8-ábíSÍ tfié*8^-<l¡ps0 0U ^éígáa^^figfcfffil^0 gféktpd áf^'bb’hdiftóohfif^tféy&'ém dtoVthp ri^hf^h^WdN^fcéd! oY^pífbiñféd td b^&dábfed'a>at6'«bÜ6'fe,,io
This is the decision court, two dQStV^Ké5 lóVrtH[^áMgPafEneí fheffe'yllabiiglfePVRd of tim-m mlT
tís^Ee--Wciapcb(ñíd?«#Mefl?á f^írdd/Tá^Tdd^WiMíñ'lthd^M boon-: r' ' ' ....... ■ . pro vi... -uoí) sd_ »?Jr# 9as. e ni_„ _ _„ . .. .... ¡Ioob oí ixoxxnoo sxíf ioi gmíisw ínoxiír/f tfn.so.sv b9'£obia
._„.._ , ., „ ¡cause of the con-- „- oiJootó lo 9hii^ sjdUr op- as tiafoB%Bxío ovxfBfern ilj!0,;yie cppqnent in the opinion upon other e; ■ftinroc^ 9VBÍ1 Y9uf bjcT, ; obBux^aBw ffipxrcto&ao felí*? collated on page 11C 8B saanBño fnaupsaana ■ the for t 'lumeroús cases are cited,, ana tpe puc „ If §nxbxiBfgnfiwion so-xol nx uxinriea of m-8G2
, • .saoxfaeLg lBqioxxinm. mumacLip . ie seen that the0ovetay-helming.weight,o_ , JS ti9noBaxi9siiB« óffu .xxlVT /rofrims yincrab A,, , „jl less mandatory than our own is to the Wect that, ano ux vjsslo.pjxnp nan sw ind .xaionoS lo nnop air1 9voaqqff oTMA rgi## ... . _jhht ?Foenars,_ MB ^ «ffiSurt « $it$B fcx# ÍI» Jgjf M&i$* offlce’1 a^-rtl»t, th (Lan xe Oil— -- a of ax ixiexnlxixoqqB 9XÍ xiaxxiw xr9v«x _ . ioixtw __
evifaJ^i^saPmir ■■vMW obj _ . __ .ce of.whom :T. all iKe’duties j9j stiSi^»81 srp srtj of vifoxmD srnxnoa, irevious to the performance of qx; .Dsxraslex. oven 1 Hoiif//, of, cfít9tíífo.Bnn ais office, who .refuses or neglects,to give such Oort lo’ismamr .rxsmo axil. io.,d.sdi as hossom, eurj-ty. agreeably to, and within the time .rot that . 9ufJáB7r Jg&xnsaodidsasxlt, io xioxfpfxfaxn oai lo «urpose nféscEibed' byvTawi, apa in ¿11 respects, to qualify himself tor -H10 «toLÍB 9Xfí 8BW SXÍ !I9Xff9XÍW ,&OS 29XUO 111 JO^.'XOaaOgaB BsxllfsrjD rASTio *aj& w%%s"e4S'*«» ;AtP Ssse ‘ cffiSLdered. vaqank and, be^Meft, ^^PJoyided bj^lay. ^
section m 1518 (Lan. 2995), referring specifically to the .slfice.pfo a^esgpr. In *531bB§&9£&W8 $B dBíñ^^iSlaáOi^fo iiíffifW which is to be drawn from the refusal or neglect of the asg^§^50|p' '%£ÍP%ii;P¿xÍ¥ Rev- -$$• 9l#§.o(^b ,ít«ic§lr W#ñf% BMÍd§Ste* to the asses^s^f,^ ft61ffÍ£í]l&fflÍyftftefefícffr^aa;íílifil fifebifeMffi3' áSfr5^so i%toa w/ ■> Tak-WiiMatesp SíA^oMaif^kk^ñf^^^á^^oYiife-Jffib%ay“§oftH# áfflt % m§m? SF^fánfe^oíTFmxferPB^BÍi®1 ¡Efe* rfifa^tí»D?p^Stí ‘ fe SMJ[ kfcWiáftT6§9y(Mf^/^M1%^%BTl'rfl?ÍW Wñí^B°&ceT§> the council may decli^gHc^y^gn^^ggijQo^qsi^gi^ic^^. jfiffl^qBSiE^SfÜ°ío%)iifiíg65fe ^PSriftPWfr ^Jffdent a® ?B^o^lS£W-^®¿0p*'£ífee8‘fflf^- .saco odf ni 9viaio9b arcma
Sa-iji93S1f(SlEFemc5<B^fPlr%^t£^aOlB4rteE©Mp>9fflto^Tb^0F<159^i7 xA^fe- ¡^feitas9fMe<l9$?8Í i%tfelgj^¥s <# scribed by the statute, the J^i^ro &p Jqrf^tfye' ^OTí%g> $£a Wo4íFJPrds-' I cite this case because of the attempt^Ki^dg feT^c^^r)¡¡f£f£r3^^)§g~ piration, of. the time allowed, by law for Jhis qualifying' to’ taire ..the oath .nQtJROmfaiiu imodiivf ,alLBx piTsng xo-sonío átíí qrbomsla oao LF\. otaouiee and hie the!bbnd.r obtaining the approyal oidlm. deputy auditor. i9i±e izan yiMruBL io WBbaoMjara odi sholod nnod iBiomomB. avis oí After, the office has. become vacant, ^and after the conclusive. pre-9xEf flomw 90IUO 9ifi m. yaaBOBy. s .yin ±bHF,no uiuodo ai9íff,.no£Í.o9Í9 uid, sumption has been, raised,of ms intention rto decline the office, it would. ,, , ,, . .ín9iníiiiodqB,ycrnit biuoda araaoiaaimmcrq „ytrinqo .seem that there is no power.In. Mb, Scherer to .restore himselOo the bortqqB ot»stoo is» asw noiaioñb 9df pub ,93B9 fsnf m hmoo sdT oafief)m/,&b?£Sotb1 A^oiifw.us J) 81 .íbíS .vofl lo aolqionhq 9df
l§°S¥jSíi®.g9A^<í>5ll®5díW-9ídfi)il;fel. ftfS .?iBffl3e^P&Bíá aFdissitag^gjp^^h^^lie^sipo^lfe totfep l&^gd^éfeMSlfc^ yÍenPM)feaí^i&®^ja&%6Ígí8fr[áfe fmíS¡, fa#ife§is§:§já§gg,l®yii9is £&1* ,Sffe«!ifiJlaalfflgélle'íMji<a¥e^mí|a^,><qppIpispjJíjia|h^.Jgggsq§t efMe.iefíaoPagg ÍK)18®b§Ml) $ -á&^#§latMi]3Sytfe ¿ejsrtMB# Í¡ÍJn§3T -bs dbn6b§iáf|§4 (¿íMiárMSMSrlgfMsrgdfeo ;g¿YP 1®^ (ggJ^-t^Tj^h *532of office, on or before the first day of the term, involves a more serious •question.”
Then the statute is quoted, which says that upon such failure the office shall be held to be vacant, and makes it the duty'of the commissioners to fill it by appointment; and Judge "Welch says:
“I suppose the true construction of this statute to be, that upon such failure to give bond and take the oath, the office ipso facto becomes vacant, without any resolution of the commissioners to that ■ effect, and without the appointment of anyone to the office, and that the treasurer elect in such case is liable at any time thereafter to be ousted from the office by a proceeding on the part of the public, or •of an appointee. It seems to us, however, that the treasurer and his .•sureties are estopped from setting up this defense.”
Here we have by this dictum a recognition of the principle which seems decisive in the present case, where no question of estoppel has been raised, where the public has not been injured, and is not seeking to protect its rights as against a defective officer or the sureties upon bis bond. A dictum to similar effect appears in the opinion in State v. Hopkins, 10 Ohio St. 511, quid vide.
A more decisive ease is that of State v. Commissioners, 61 Ohio St. 560 [56 N. E. Rep. 473], holding:
“If one elected to the office of sheriff fails, without justification, to give an official bond before the first Monday of January next after bis election, there occurs on that day a vacancy in the office which the county commissioners should fill by appointment.”
The court in that case, and the decision was per curiam, applied the principles of Rev. Stat. 19 (Lan. 24), which I have read, and also Rev. Stat. 1203 and 1205 (Lan. 2568, 2570), considering this general rsection, Rev. Stat. 19 (Lan. 24), applicable to the case of the failure of a sheriff to qualify, although there were specific provisions for his qualification, just as in the present case we have specific provisions for the qualification of an assessor, and as to the effect of his failure to .qualify within the time provided. Revised Statutes 1203 (Lan. 2568) of the sheriff act provided that “The sheriff or coroner shall, within ten days after receiving their commissions and before the first Monday of January next after their election, give bond to the state, with two or more sureties approved by the county commissioners;” and Rev. Stat. 1205 (Lan. 2570) provided that “If the sheriff or coroner fails to give bond, within the time above specified, or fails to give additional sureties on his bond, or a new bond, within ten days after he has received written notice that the county commissioners require such ad*533ditional sureties or new bond, then said commissioners shall declare the' office of snch sheriff or coroner vacant; and said office shall thereupon be filled as provided by law.” It will be noted that, although there' was the provision, quoted as to the declaring of the office vacant by the' commissioners, the syllabus of the case holds that the office, on the very' day when the bond should have been filed, became vacant.
Without considering for the time being the question whether the appointment of Eine by the auditor made him the de jure officer, it cannot be held that Scherer became a de jure officer merely by virtue of his election and his attempted qualification in the April after such election.
The question remains, and has seemed to us one of vital consequence in the case, whether a merely de facto officer can maintain a proceeding in mandamus to compel the recognition of any rights in¡' him as an officer, and an examination of the authorities and a consideration of the principles involved lead our minds to the conclusion at which we have unanimously arrived, that a de facto officer does not possess the same rights as to maintenance of proceedings for man--damus that are held by an officer de jure.
The ease of Harris, Ex Parte, 52 Ala. 87 [23 Am. Rep. 559], holds:
“Mandamus is not the proper remedy to try the right to a public office of which there is a de facto incumbent. Nor will it lie in any case to compel the performance of duty or exercise of power, unless the relator has a clear legal right to demand it, and is without any other ' adequate and specific remedy.”
On the question as to the right of a mere de facto officer, to maintain mandamus, I invite attention to the definition of the expression-“officer ck facto” as found in Mechem, Pub. Off. (1890 ed.) Sec. 317, I will not'stop to read, but in one of the paragraphs of the section it is - said:
“Thus if the title of the assumed officer be directly assailed by the state, in a proper proceeding, it will be necessary for him to show' himself something more than an officer in fact. So in a direct pro-eeeding brought by the assumed officer himself to secure rights which-belong only to an officer de jure, it may be necessary for him to show himself to be such.”
Now is not'that the present case? Here is a persón who claims'to be performing some of the functions of an officer, in other wordsyf to be an assessor de facto. He says that he was to a certain extents recognized by the auditor at one time as an assessor; that he cam© into possession of some of the necessary blanks or papers, and that he inspected or viewed at one time certain structures, and that he *534tsáÉ astefe^l Ií^ds^0tin@fa®b,'en:|feoP8ata3t5ie,Í0fficfe.w9aIffio oritefíte tofeqf feiMbiíI-HÉdss&ísaíáBiglMws ;teJ3b€¿ng:9aocfooii£r®:{)ffiáarfíáífé ágBb&Ü% g@txíjthbjíJffi0Í6Í£tí©#ebMeffceBl olitósíMgh'tvtQl thef Éffisáro'xljlufe tbafífís gáf MMydffetifeatáiia efíotiite'^átieÍDaíiegfiMmft ájfe i&gfiobiihgo;Wwis3f%íS£ áb# í^eyee4ligcáHOfifí’azLelámt{sito3EIí»iñg8!tio Máalo IMulíustado ta1raK)i8si&a©b proceeding iiMhssmgetoBesdE tip!at wcaBilantoyloblijEDrfeoAaodtfe®- w&yw dfe .Bili®l5íbt'is$¿i(Éfeítit3)éitodp©^ff@HÍdir9íitl^ áfiltad^s^ffimbianoo íjjoxííxW
ionng§otlQffi9§ife @Míb.isbsar&teiSS!5ÍrbñBaH tíin>Mfl0HgxÉtg<gd snií! lo ínoxufixioq -09Í9< febtf ig) ©mQémt^tli^fotwct 'ffi.,fflnentJfBeás<m8íiiaiKQb1í9'sdí['Ü& js&Jh©ítíÉi®s[ ifeetSáhtóife» afitoal'íofeipíátíp'k aád xdsarofeoMiHip QffiéqxÍ9thwMdhb«;e xisí-í -e«M)ef#i'í5nl^ois)npr®0Ídsldífejíi9]38swaBxíTJhffl3e ,83a«t0!Í7: lfejJ&j»ge,9xíffi an «iffiekd^xfixif^oaffl^iSnoiitesrl cffic^fotían/ísctoxfiiajípo^sessiQnüoliitbeng&p^ <hfie^J^ithyis®nfe tí»dxxi|pgn¡ee9JÍf íhqxfflfficeaí cfexitóax¿S£iin:dt^£É&ofe»(»¡; roobiafe» ^bfffflcrótóBxjfóstopxSiadoifccIitexjiffiiffiffiB cfcjfeñfe^'isottptl!® ¡Qffiftffl 4b jm&nkmsxsb foálimialsbxiiín: oto bseí bovíovni aoiqioxifiq éxíí lo xioxíb ion ig^íeWffi^^Q^.esbfísoiterftbfo'wtaites^lba-ariágBxiiirertferí uipjonfidMsx ■q«stóo»l €®»B®90Ktti oloPwplmsí&Wwibeti, 8fi Elxí'g8i3,9b0ldingí-Í335Sa)% ithe third, fourth and fifth par^iiaphsTO£íMeasy];]&Msií oot íbxIí anmsb : abfóíBftrJfgll .®flGM&if>3JgKs,J3áá-^S pffi«¡£&, d5§r ,wthfeldf) bisoolte, he :3Sflytrcgh&withr^iii®xSI tiéa%xé®tiitl,iEdi£t!?)0'a^tpffelthatr hé ásxxaxbíQÍMéh de ji(m aáwlllíásIHsT'/tíoM. .Ixiadxmrorii oba\ ob b ai stoxíí xíoixíw lo ooffio oxíí SfegÍMx a'ütgxet ^alMxamdx^esattiálqeMeByGffhgre) '«h#P -íSitliiÉxdlfóiviiíiiitfexssf ,áiiá)xa®hh!&ri(fejr -hJfcpt hb^iaaisdofs aasáex^wM «officer are valid only so far as the riglífeyóíbitihg phibSg^ ámsi ofsjWjrá&k 'ptóíffiiaodh^^^oaítoñ^teiSestaéni ¡sifib §® m^áÚ-^Sík^Upj SlS^n*#061, '-Q8íKgelaip9n@iíhiñi tóíMMslfoxíí oí ixoiíxxsfís 9íivxtr I t3Hxxi£bnBxxi xtisí .TI8‘ íifis .JiM^odjffiiéQíaoalhíM bé hiqidbeíh ib1atán\as&oltó®@.lJ mjh b®íttes®i34iiiM s$qfí®s;i£fejitiifot Ima^robsi itaglujJbBdx iratajcstdahrex Kéwiif isuing in his own right as an officer.” ■ :bisa
yd ]0éÍB^JSoyyiSa3#>h®4eí9®© i&9drs»a8iBngdtbíkíí fab> iis 9¿h üfíkeiid'b.e is imátiiSg Üiífi MtliOTfl^MítodtS^'.paiáiiiákaHaTo^daa^igipasoaLxipidtóagafl-Msqtffierfd&hSt h6 ñ&ist-3íi®íceíthexd!0Sle, tibe tfauíitLitoerí 1¿xaitrIiiBiran.s!iíáia®eI otóí^thM^Stha^pgstañi's 3foathWoffi©ffiwh5ohiih:ffi®laiftsyt5 Mflúo'ióLrgmííkm tsw&jOthlgiitit'teltottitesgfflteeedsyiEa'ííñ <dÍB^c% i®%iesftáoíEí inlufeh^rfinistl instance, and it is not enough for him to say: '' .xiona ed oí lleaxarxi amifsfi ¿Jí$ísi£i®|@f beai^^jlSheíbgwáthn&ib'xlíi^xligírigí^t PP'WIM ap-I^@i»mgcf;fo> iíheti@fl&s, xb®(^^(ií»jle5S®c^pigcc®Snfxifii:'xSl§9fo§8e^í ^BPéStawáSfsbojthcgi office. ísxíí aysa sil .oio»\ ab goaasaas us 9d oí oixisd'hsístif)£fÉnj.a:oii@U3áBo£iii#ja®ia[ili.a§ij@L£tde tisilhydKSSi 2!@/x6qáqN()83;ílAffl5dE<3Ct;ai8ft)]i: sxlí lo oxnoa lo noxaaeaaoq oini orí íhM á)per^@33i,rxtishtiuüjBfe3thüDÍÍ)S§e^i(ffi É9í55^áfe *535MíffiífePM Jlflá %S& ■tfe§- SgeSíotefegJi) tei á^samli^^alB^Fftánáílpitjjtífet^grq^cgQtogíj^q üví iátodoiiiisri^i^a'n.eáííláo'jEÍiteéitl^ítoíxyite^ffiñafflafobe éílgrpits^lQiIí ou^sVibíper^ais^dáá'mgMfuilyí- e^ibieidaié aái affiefe1/- ^teMcfugbbJibfaiá» íh'te aetualop^bseksinn fiof&it, chhsteáípi®pmd§i la ffiisimddáisártsfocíqjiaejffi dateadeí, fwfe0C|mra3a'peTfo3?mÍ!lib® ¿Lutifes ffifítügbrte^eotfafgsotiaigi^-wnslisaéj1 oeiweüifee ferésíárism^¡'theR¿ír®a^c!her,ihaí^giíaiMafl£tt toSactiffliíífoaimoB# 4ra#ñá)2!i!Ír£reeéSvM i®i&eh®Yer¡.í33uchí ffiás/ andosuefooitnáruáer xeMiotmiéa tain! any ^afrt!dih;BKbof!"a®(.fcomf)aa!sa€®iB foarbitelabto’ hi il .gnrbosoo'iq bua Wé,J>'age'b-tigO'.)prfe%j''t®7f'®í'g®t,‘firid©as: afettfetruefliiaii!' ©fiigasgb saffidetfin^ tfife tncaiSbfefe¿ieS'rtoi^tíÍiééb/ítbata8noóf@:¿'<|6jáí)rÉ®tOfff ítósgrciiEífettetítíoasiilíé áb<h,l£tíshoíi§e Sari«ah. Sñp!San@'’^'isyttfÉír£>p4,©fid3S&ite)ní1)Mifeend'fitt®f sMífinj fefiffibeñtaobíit ffilus'cá plk'¿er¡díí>Sebyi,ébini|['ff'l§ éfetkbMshedufnruihqptoknefit éf<Me'"iiSublÍ'(^ aifd-ihg rgtatutSá ■^áre'xt'ó’ bbxéonétító'SJ^íid a^^ree’d.nirBithfe ii'g&ugfnthhts'faéfe 'í-joiSo siu ni ¡></iST tsdí tírxra íroríorinxar 9íft oí agií'isq
S¿h¿ftift2taS?íicíl?sfe5^vliñ£tóbl^^t¿>itlife ^^"‘á^sSb^^SflQj5 ?áe0bfii| t^át^ífe'^fo^Jédte^ífi^áffiáiíiías'^Sl'dííft lí^Í-!d;rídViíwWbíí^:''v^0cP'ísi'ti.%í ááSE/'ffi&í fÍ¿ -^v'írt “MbuícJ besféíá§dd?^rj4í\ír £jláílfÍQeift^ferj'§tfé5ígtíe¿!Sá St>yaeív^ífelr%f:Blh8afá!^ fihlit' liÜ{sáLf-i;!h.áátBídSb'§iii2@^5í[ñd)4l K(i'Sgá?Mn|7'Bai?cííbS?;)^@íi8íffíHatlféi0ál JS^fás^ábNCfeá^-^fir^Mí^tiíiíé o!f? l^&ífení^fSP^WiSft'^'iséíál^, WiÉ 4¡S$srí>j|K'feiÍ ÜffiSffiiiíé TOSk^I?.S9^:i5:^peíbw¿e^láíiff§9íí?£¥¿e^r6'ffi^'<'bfnS^in)^tI'éi:£(?S’á'S'íWr^(íffll^b on a parallel with that suggested by MdB£®8P,B'MíT ^fdére^tFfe s&M ttíSlf¥ífef8)§aifflS£I4@JlW& (Míe^#, cffife7Í2afaé¥69ánd'ó>ñe de ^^e/Srtlcií^sáíélfítóe^heflW^'^r; j^e^ófesá* teéííáiolf! ^Élj%o%íá s<3femr%}at üí tli>^>Íi?i%iiffiií?|n6¥li:IÍiesl!^f)r6teSllbg^,orno ^ífeífe 'Mat 'feá^l f^pp^ñridrbefSffi{®éh§ffer,%al>l?6:i:íMíS%e^|Wí%v§ffibeF?h%n1®?ifet,o0iáfeíS ífeFsay, ¿fe 'WaS^ítí5!^^ feii!$?|píHaff%lí£ffe •ÍHlfí^á§cy!orffi(íb'y^ÍB.<%í®sfeá®,áñl'(:bS ffléc appaieíí:t'‘^iSÍnefe(lof^aiíí'íñ§8i!8?L1l5eÍfc^' dbáb^&^RS^ afiel %0# tfeft írfeaáólüf ri2t'-Sd3;itl6íiF;to WÍ)^ '^lrete^S-ííg^sí e?^ W '^6ftÍÍ!5Eslébíí'í®)%f3'áía® ?ffiaus->ívía^ciffl?1aíipPSpe1? '^Wfe?dte&^:)ío9d4tte‘riS&^I^lfiSl?J¿í hWz 1^S3iñáa ^bPeffilftiecf W Bffiáe? ^¿áíii^^ís ^fíiofeáddalí^ il>£Sít:,'S§af^s^RTnéíp£ítíISrÍi6í siriHr$ícl MU^yiifffy^fiudfebr'^^itf <ñd£'la^?t¿i:<yí£:fe5iife3S^Si9biá d@-Krnífted^iffíB.F niífifáafifíjís ^rfe^fem£í^)Jái^-iM#4h§vfe,uSff8§7'Gí^0
ing to be at least an officer de facto, and asking that he be not disturbed in the exercise of the duties of his office, it may be repeated that such application must be made because of the danger to the public, rather than because of any deprivation of benefit to himself. It is because, *536if he is disturbed in the performance of his duties while he is the one de facto officer, the public will be injured. When the case was first presented to us, and upon the showing then made and citation of authorities, and such examination as we were able to give to them, we concluded that, while the testimony was somewhat meager and vague in support of the claim of Scherer that he was a de facto officer, still there was enough to justify his claim, and we were disposed to grant the injunction. But much light has been given to us in the rediseussion of the case in connection with the presentation of the mandamus proceeding. It is not that new evidence has been offered, but we have had time to give to the whole matter more careful consideration, and it has been brought more clearly to our minds that no interest of the public can be subserved by preventing Bine from going on and performing the duties which are imposed upon him by the appointment. It is now made probable as between Scherer and Bine, who are both parties to the injunction suit, that Bine is the officer de jure as well as de facto. He was appointed, as the statute requires, by the auditor. He was appointed after the office had become vacant by reason of the failure of Scherer to qualify; and Bine was not appointed by a deputy, but by the auditor, as the statute requires. He has filed his bond with the auditor pursuant to a like requirement; he has, so far as appears, qualified regularly, and under those circumstances we are not now disposed to prevent him from performing the duties of the office, and thereby increasing the entanglement between these two gentlemen who are-both claiming to be assessors.
We have arrived at the unanimous conclusion, not only that the writ of mandamus should be refused, as already stated, but that we should not grant the injunction asked by Scherer. The contrary view previously announced in the injunction suit has not been embodied in any entry on the docket of the court or the journal, and for this reason it is not necessary to put the present decision in the form of setting aside a judgment. We have simply reconsidered the case, and the judgment of the court will be as an original one. The injunction will be refused and the petition of the plaintiff dismissed. On the cross petition of Bine, which asks an injunction against Scherer of like character, we have concluded that the facts warrant us in granting it and the judgment will be entered accordingly.